447 F.2d 1372
Robert B. ROBERTSON, Plaintiff-Appellant,v.Harold V. GILES and Gordons Transports, Inc., a Corp.,Defendants-Appellees.
No. 71-1107.
United States Court of Appeals, Fifth Circuit.
Sept. 15, 1971.

Ralph E. Coleman, Coleman & Hancock, Birmingham, Ala., for plaintiff-appellant.
Marshall H. Fitzpatrick, Robert D. Norman, Birmingham, Ala., for defendants-appellees.  Norman & Fitzpatrick, Birmingham, Ala., of counsel.
Appeal from the United States District Court for the Northern District of Alabama; Frank H. McFadden, District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966